                                                       Entered on Docket
                                                       January 16, 2019
                                                       EDWARD J. EMMONS, CLERK
                                                       U.S. BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA


 1
 2                                                  The following constitutes the order of the Court.
                                                    Signed: January 16, 2019
 3
 4                                                  ___________________________________________
                                                    William J. Lafferty, III
 5                                                  U.S. Bankruptcy Judge

 6
 7
 8                            UNITED STATES BANKRUPTCY COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
                                    SANTA ROSA DIVISION
10
     In re                         )
11                                 )               Case No. 18-10228
     Jamie Lee Scott,              )               Chapter 7
12                                 )
                       Debtor.     )
13                                 )               Adv. Pro. No. 18-01023
                                   )
14   ______________________________)
      Randal South,                )
15                     Plaintiff   )
                                   )
16          v.                     )
                                   )
17   Jamie L. Scott                )
                                   )
18                     Defendant   )
     ______________________________)
19
20                       MEMORANDUM REGARDING COURT SERVICE
21
22           On January 4, 2019, Plaintiff Randal South filed a Plaintiff’s 2nd Notice of Change of

23   Address (the “Change of Address”) (doc. 49). The Change of Address lists Plaintiff’s new
     address as a post office box located in Stanford, California, and further requests that the Court
24
     and other parties “allow at least ten days for mail service when notices can not be sent
25
     electronically.”
26
             While Federal Rule of Bankruptcy Procedure 7005 does not directly address service of
27
     post office boxes, it appears to the Court that the Federal Rules, and common sense, disfavor
28



     Case: 18-01023       Doc# 51     Filed: 01/16/19     Entered: 01/16/19 11:27:16        Page 1 of 3
 1
     service of court documents and pleadings to a post office box, as there is far less of a chance that
 2   a person will check a post office box as regularly as a person receives any kind of notices at that
 3   person’s residence. While the Court will serve Plaintiff at the post office box as requested, the
 4   Court is not in a position to extend the time to respond to its Order After Oral Ruling, which is to
 5   be entered concurrently with or shortly after entry of this Memorandum, simply because Plaintiff
 6   has chosen to receive service at a post office box. The Court further notes that while it is
 7   appropriate to serve parties with orders of the Court, pursuant to Federal Rule of Bankruptcy
 8   Procedure 8002 the time to appeal an order runs from the time of the order’s entry, not from the

 9   time of receipt of service of the order, rendering any request for extension of time to respond to

10   or appeal an order inappropriate.

11          As noted in the Court’s previous Order Prior To Hearing Regarding Notice of Hearing
     To Plaintiff Randal South (the “Order”) (doc. 43), the Bankruptcy Court for the Northern District
12
     of California’s Electronic Case Filing Procedures do not allow pro se litigants to receive
13
     electronic service of documents filed by or with the Court. For the reasons stated in the Order,
14
     the Court went to extraordinary lengths, including electronic notice of the Order to Plaintiff, to
15
     ensure Plaintiff had notice of the case dispositive oral ruling which took place on January 4,
16
     2019. While the Court is not inclined to go to such lengths for Plaintiff a second time, for the
17
     sake of informing Plaintiff of the means of service of the Order after Oral Ruling, and to prevent
18
     any confusion on Plaintiff’s part, the Court shall serve this Memorandum Regarding Court
19
     Service to Plaintiff electronically. The Order After Oral Ruling shall only be served via paper
20
     mail to the post office box Plaintiff has registered with the Court. Should the Court issue future
21   notices or rulings in this case, Plaintiff will only receive paper notice at the address Plaintiff has
22   registered with the Court, with no special provisions regarding timing of service beyond that
23   required by local and federal rules.
24
25
26                                     *END OF MEMORANDUM*

27
28



     Case: 18-01023       Doc# 51      Filed: 01/16/19      Entered: 01/16/19 11:27:16         Page 2 of 3
 1                                       Court Service List
 2   Randal South
     PO Box 18943
 3
     Stanford, CA 94309
 4
     Randal South
 5   Trusty1@zoho.com
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Case: 18-01023       Doc# 51   Filed: 01/16/19   Entered: 01/16/19 11:27:16   Page 3 of 3
